    18-10122-jlg      Doc 218      Filed 12/02/19      Entered 12/02/19 16:19:10            Main Document
                                                      Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com


                                                              December 2, 2019
    By ECF & E-Mail
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408
    Garrity.chambers@nysb.uscourts.gov
                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)
    Dear Judge Garrity:
            This firm is special counsel to Penny Ann Bradley (the “Debtor”). This letter is in
    response to the letter filed by the Office of the United States Trustee (the “UST”) dated
    November 27, 2019 regarding the Debtor’s tax returns and disclaimers made by the accountant
    retained in this case, Lee Klinger.

            The UST asserts that the language in the cover letter to the Debtor from the accountant
    which states “We have prepared the enclosed amended returns from information provided by you
    without verification or audit” is problematic. I checked with the accountant and he advised that
    the language contained in the cover letter to the Debtor is normal and customary language
    generated from his tax software and has no bearing on the tax return. He believes the reason this
    was generated is because the returns were deemed “Amended” as his firm did not file the
    original tax return. No such disclaimer is contained in any of the other tax returns that the
    accountant prepared. He further indicated that the UST should be reminded that his firm is
    retained pursuant to Order of this Court and he signed these tax returns.

            The UST then asserts that the monthly operating reports have a disclaimer. The UST
    make a reference to the September, 2019 report. Based on my conference call of two weeks ago
    with the UST, I explained that the reason for the disclaimer was the fact that the tax returns were
    not done, and once they are done, the Monthly Operating Reports (the “MOR’s”) would be
    amended without any such disclaimer. This is the reason the September 2019 report has the
    disclaimer as the tax returns were only recently completed in November 2019. In fact, on
    November 27, 2019, the Debtor filed amended MOR’s for the months January 2018 through
    March 2018, and no such disclaimer is contained on the amended MOR’s.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg    Doc 218       Filed 12/02/19     Entered 12/02/19 16:19:10            Main Document
                                                Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Honorable James L. Garrity, Jr.
December 2, 2019
Page 2

         Finally, the UST asserts that it has not received the tax returns for PBOR or other
affiliated entities of the Debtor. These entities are deemed disregarded entities and there is no
corresponding tax return. Instead, the Debtor’s individual tax return identifies the required
income and expenses attributable to each of these entities. A review of the Debtor’s individual
tax returns, all of which are in the possession of the UST, has these entities properly reflected.

       Our firm, along with the assistance of general counsel, is ensuring that the Debtor
complies with her obligations to the UST and the Court. We have made extensive strides in
working through a myriad of issues and the Debtor has been working diligently to provide all
required disclosures. The Debtor will continue to work in good faith to provide the required
disclosures and any necessary amendments.

       Thank you for your consideration.
                                                         Respectfully submitted,

                                                         Joseph S. Maniscalco, Esq.
                                                         Joseph S. Maniscalco
cc: Nolan E. Shanahan, Esq; Jacob S. Frumkin, Esq.; Daniel S. Alter, Esq.;
    Serene K. Nakano, Esq.; Greg M. Zipes, Esq.; Kenneth Baum, Esq.;
    David Hartheimer, Esq.; Richard Levy, Esq.; Sandy Mayerson, Esq.;
    Marion R. Harris, Esq.; Lee Klinger, CPA and Penny Ann Bradley




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
